DETAILED ACTION
This Action is in response to the amendment filed on 2/18/2022, which has been entered.
Claims 205-208 210-236 and new claims 237-238 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 205-208, 210-238 are pending.
As previously indicated, Applicant’s election without traverse of the species: Alzheimer’s disease (AD) and SEQ ID NO: 1, in the reply filed on 3/12/2020 is acknowledged.
	The non-elected species of neurodegenerative syndromes remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/2020.
	Claims 205-208 and 210-238 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 205-208 and 210-236 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 8,871,729 (hereafter “Yague”, of record) in view of Prakash (Chemistry & Biodiversity (2011), of record) and Bennett, “Pharmacological Properties of 2’-O-Methoxyethyl-Modified Oligonucleotides” in “Antisense Drug Technology: Principles, Strategies, and Applications” 2nd Edition, Ed. Crooke, CRC Press Boca Raton (2007), of record) and U.S. 2008/0015162 (hereafter “Bhanot”).
As previously indicated, Yague teaches a method comprising administering to a human subject having or at risk for developing a neurodegenerative syndrome, including AD, a therapeutically effect amount of a modified oligonucleotide consisting of 12 to 30 linked nucleosides and having a nucleobase sequence that is at least 90% complementary to a tau nucleic acid.  Specifically, Yague teaches a method of treating a neurodegenerative disorder of the CNS associated with tau expression or with a mutation in the tau gene, including AD in a patient in need thereof, said method comprising administering to said patient an effective amount of an siNA which causes RNA interference (RNAi) in tau gene expression in the CNS, wherein the siNA is targeted against a tau nucleic acid sequence as set forth in SEQ ID NO:160 and wherein the siNA inhibits expression of the tau gene within CNS tissue (e.g., see claim 1 of Yague as well as col. 1:23-30, 14:1-5, etc.).  It is noted that SEQ ID NO: 160 of Yague is ACGTCTCCATGGCATCTCA (see Yague’s Figure 8B) which is 94.7% identical to a sequence within instant SEQ ID NO: 1 (and SEQ ID NO: 32) and differs by a single nucleotide (SEQ ID NO: 1 nucleotides ~131543-131561, SEQ ID NO: 32 nucleotides ~135571-135589: ACGTCTCCACGGCATCTCA, with mismatch identified as bold/underlined).  Yague also teaches an oligonucleotide that is complementary to a sequence that is 100% identical to a sequence within instant SEQ ID NO: 1, can also be used for treatment; specifically, the compound having the sequence identified as SEQ ID NO: 310 by Yague (See Figure 8F wherein SEQ ID NO: 310 is complementary to ACCCACAAGCTGACCTTC, which is identical to nucleotides ~131453-131470 of SEQ ID NO: 1 and nucleotides ~135571-135588 of SEQ ID NO: 32).  
Yague does not specifically teach that the oligonucleotide is a single-stranded antisense oligonucleotide (ASO) that mediates inhibition by an RNase H mechanism, or that the ASO is a gapmer oligonucleotide having the specific structural requirements of the claims.
However, gapmer oligonucleotides which mediate antisense inhibition by an RNase H mechanism were well known in the prior art.  For instance, Prakash provides an overview of sugar-modified oligonucleotides for antisense oligonucleotide (ASO) therapies that were well known in the prior art (e.g., see abstract, Figure 1, etc.).  Prakash provides detailed overview of gapmer oligonucleotides which can be used to inhibit target gene expression (e.g., beginning page 1619, under “5. 2’O-[2-(Methoxy)ethyl] and Related Modifications: through page 1625 and page 1631, under “14. 2’,4’-Methylene-Bridged Nucleic Acid (LNA), α-LNA and ENA” through page 1635, which indicates gapmers utilize an RNase H mechanism).  Prakash specifically teaches: 
“Many 2’-modifications are reported for potential use in antisense drug design, and several of these have shown intriguing properties. As of this writing, 2’-O-Me-, 2’-O-MOE-, and LNA-containing oligonucleotides have entered human clinical trials. They provide several favorable properties to antisense drug molecules such as high metabolic stability and high affinity to target RNA.” (See page 1635).
Bennett is a book chapter cited by Prakash which provides further details with respect to gapmer structures.  For instance, Figure 10.1(b) of Bennett teaches a standard gapmer structure comprising a gap segment consisting of linked deoxynucleosides between a 5’ wing segment of linked nucleosides and a 3’ wing segment of linked nucleosides wherein the gap segment is immediately between the 5’ wing segment and the 3’ wing segment wherein each nucleoside of each wing segment comprises a 2’-MOE modified sugar moiety (e.g., see Figure 10.1) as well as phosphorothioate linkages (e.g., see page 274, 283, etc.). 
Furthermore, Bhanot teaches modified single-stranded ASOs that that mediate antisense inhibition by an RNase H mechanism wherein the ASOs are gapmer oligonucleotides comprising a 5’ wing segment consisting of linked nucleosides, a 3’ wing segment consisting of linked nucleosides, and a gap segment consisting of linked deoxynucleosides between the 5’ and 3’ wing segments wherein each nucleoside of the wing segments comprise a modified sugar (e.g. see [0246], [0359], etc.).  Bhanot teaches Table 2 having over 150 different gapmer ASOs identified as having a “gapmer motif” identified as 3-10-3 MOE, 2-10-2 MOE or 3-8-3 MOE, indicating the wing-gap-wing motif for each ASO.  Bhanot teaches that the gap segment is 2’-deoxynucleotides and each nucleoside of the wing segment comprises a modified sugar such that, e.g., “2-10-2 MOE” means a 2-10-2 gapmer motif where a gap segment of ten 2’-deoxynucleotides is flanked by wing segments of two nucleotides wherein the nucleotides of the wing segments are 2’-MOE. Bhanot also teaches that the internucleoside linkages are phosphorothioate and the ASOs comprise 5-methylcytosine in place of unmodified cytosine (see [0359]-[0360] Table 2).  As such, Bhanot teaches gapmer ASOs that are in the range of 12-30 nucleotides (i.e., 3-10-3 ASOs are 16 nucleotides in length, and 2-10-2 and 3-8-3 ASOs are 14 nucleotides in length).  Bhanot also teaches that the gapmer ASO can comprise a bicyclic sugar moiety that has a 2’-4’ bridge that can be 2’-O-CH2-4’ or 2’-O- CH2-CH2-4’ (e.g., see [0018] [0024]).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the time of invention to modify the method taught by Yague such that the oligonucleotide compound used to inhibit tau expression of tau is a gapmer oligonucleotide having the sequence taught by Yague as described above (e.g., Yague’s oligonucleotide targeted to SEQ ID NO: 160 or the sequence comprising SEQ ID NO: 315) wherein the oligonucleotide is a gapmer oligonucleotide having the structural requirements of the claims, as described by Prakash, Bennett, and Bhanot, with a reasonable expectation of success. In other words, it would have been prima facie obvious to substitute a gapmer ASO for the siNA oligonucleotide used in Yague, with a reasonable expectation of success.  Prakash, Bennett and Bhanot provide sufficient teachings regarding gapmer ASO for one of ordinary skill in the art to make gapmer ASO substitutes for the siNA oligonucleotides taught by Yague.
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

	In this case, rational (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, are applicable.
	Therefore, the instant claims are prima facie obvious over the prior art. 


Claims 205-208 and 210-238 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 8,871,729 (hereafter “Yague”, of record) in view of Prakash (Chemistry & Biodiversity (2011), of record) and Bennett, “Pharmacological Properties of 2’-O-Methoxyethyl-Modified Oligonucleotides” in “Antisense Drug Technology: Principles, Strategies, and Applications” 2nd Edition, Ed. Crooke, CRC Press Boca Raton (2007), of record) and U.S. 2005/0053981 (hereafter “Swayze”).
As previously indicated, Yague teaches a method comprising administering to a human subject having or at risk for developing a neurodegenerative syndrome, including AD, a therapeutically effect amount of a modified oligonucleotide consisting of 12 to 30 linked nucleosides and having a nucleobase sequence that is at least 90% complementary to a tau nucleic acid.  Specifically, Yague teaches a method of treating a neurodegenerative disorder of the CNS associated with tau expression or with a mutation in the tau gene, including AD in a patient in need thereof, said method comprising administering to said patient an effective amount of an siNA which causes RNA interference (RNAi) in tau gene expression in the CNS, wherein the siNA is targeted against a tau nucleic acid sequence as set forth in SEQ ID NO:160 and wherein the siNA inhibits expression of the tau gene within CNS tissue (e.g., see claim 1 of Yague as well as col. 1:23-30, 14:1-5, etc.).  It is noted that SEQ ID NO: 160 of Yague is ACGTCTCCATGGCATCTCA (see Yague’s Figure 8B) which is 94.7% identical to a sequence within instant SEQ ID NO: 1 (and SEQ ID NO: 32) and differs by a single nucleotide (SEQ ID NO: 1 nucleotides ~131543-131561, SEQ ID NO: 32 nucleotides ~135571-135589: ACGTCTCCACGGCATCTCA, with mismatch identified as bold/underlined).  Yague also teaches an oligonucleotide that is complementary to a sequence that is 100% identical to a sequence within instant SEQ ID NO: 1, can also be used for treatment; specifically, the compound having the sequence identified as SEQ ID NO: 310 by Yague (See Figure 8F wherein SEQ ID NO: 310 is complementary to ACCCACAAGCTGACCTTC, which is identical to nucleotides ~131453-131470 of SEQ ID NO: 1 and nucleotides ~135571-135588 of SEQ ID NO: 32).  
Yague does not specifically teach that the oligonucleotide is a single-stranded antisense oligonucleotide (ASO) that mediates inhibition by an RNase H mechanism, or that the ASO is a gapmer oligonucleotide having the specific structural requirements of the claims.
However, gapmer oligonucleotides which mediate antisense inhibition by an RNase H mechanism were well known in the prior art.  For instance, Prakash provides an overview of sugar-modified oligonucleotides for antisense oligonucleotide (ASO) therapies that were well known in the prior art (e.g., see abstract, Figure 1, etc.).  Prakash provides detailed overview of gapmer oligonucleotides which can be used to inhibit target gene expression (e.g., beginning page 1619, under “5. 2’O-[2-(Methoxy)ethyl] and Related Modifications: through page 1625 and page 1631, under “14. 2’,4’-Methylene-Bridged Nucleic Acid (LNA), α-LNA and ENA” through page 1635, which indicates gapmers utilize an RNase H mechanism).  Prakash specifically teaches: 
“Many 2’-modifications are reported for potential use in antisense drug design, and several of these have shown intriguing properties. As of this writing, 2’-O-Me-, 2’-O-MOE-, and LNA-containing oligonucleotides have entered human clinical trials. They provide several favorable properties to antisense drug molecules such as high metabolic stability and high affinity to target RNA.” (See page 1635).
Bennett is a book chapter cited by Prakash which provides further details with respect to gapmer structures.  For instance, Figure 10.1(b) of Bennett teaches a standard gapmer structure comprising a gap segment consisting of linked deoxynucleosides between a 5’ wing segment of linked nucleosides and a 3’ wing segment of linked nucleosides wherein the gap segment is immediately between the 5’ wing segment and the 3’ wing segment wherein each nucleoside of each wing segment comprises a 2’-MOE modified sugar moiety (e.g., see Figure 10.1) as well as phosphorothioate linkages (e.g., see page 274, 283, etc.). 
Furthermore, Swayze gapped oligomeric compounds having linked bicyclic sugar moieties at the termini, which typically have enhanced binding affinity ad nuclease resistance properties compared to unmodified oligomeric compounds (see Title, abstract).  Swayze teaches that the single stranded gapped oligomeric compound can comprise the structure T1-(Nu1-L1)n1-(Nu2-L2)n2-(Nu3-L3)n3-T2, wherein each Nu1 and Nu3 is, independently, a high affinity modified nucleoside, wherein at least one nucleoside of Nu1 and/or at least one nucleoside of Nu3 is a bicyclic sugar modified nucleoside comprising a 4′-CH2—O-2′ bridge or a 4′-(CH2)2—O-2′ bridge. Each Nu2 is a 2′-deoxy nucleoside and each L1, L2 and L3 is, independently, an internucleoside linking group that can be phosphorothioate or phosphodiester internucleoside linkage (See claims 1, 10-11, etc.). Each T1 and T2 is, independently, H, a hydroxyl protecting group, an optionally linked conjugate group, or a covalent attachment to a solid support medium, n1 is from 1 to about 6, n2 is from 11 to about 18, and n3 is from 2 to about 6, which encompasses a compound having a 1-6/11-18/2-6 nucleotide structure which encompasses oligonucleotides from as small as 14 (1-11-2) to as many as 30 (6-18-6) nucleotides in length and provides specific examples of 5-10-5 (20mer), 3-12-3 and 2-14-2 (18mer) oligonucleotides (see [0010], claim 1-3, Table 2, etc.).  Swayze teaches that the chimeric oligomeric compounds may serve as a substrate for RNase H (e.g., see [0203]).  Swayze teaches that t

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the time of invention to modify the method taught by Yague such that the oligonucleotide compound used to inhibit tau expression of tau is a gapmer oligonucleotide having the sequence taught by Yague as described above (e.g., Yague’s oligonucleotide targeted to SEQ ID NO: 160 or the sequence comprising SEQ ID NO: 315) wherein the oligonucleotide is a gapmer oligonucleotide having the structural requirements of the claims, as described by Prakash, Bennett, and Swayze, with a reasonable expectation of success. In other words, it would have been prima facie obvious to substitute a gapmer ASO for the siNA oligonucleotide used in Yague, with a reasonable expectation of success.  Prakash, Bennett and Swayze provide sufficient teachings regarding gapmer ASO for one of ordinary skill in the art to make gapmer ASO substitutes for the siNA oligonucleotides taught by Yague.
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

	In this case, rational (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, are applicable.
	Therefore, the instant claims are prima facie obvious over the prior art. 

Response to Arguments
	With respect to Applicant’s question regarding claims 209, 210 and 231-236 (see footnote on page 8 of 13), it is acknowledged that claim 209 has been cancelled.  It is noted that claim does not appear to have been cancelled as it appears in the 02/18/2022 claim set, as well as all claims sets since it was introduced in the  03/11/2019 claim set.  Claims 231-236 are included in the rejection, as the limitations of the claims were addressed in the rejection and in the response to arguments it was explicitly indicated that “all pending claims were rejected in the instant rejection.”  The Examiner apologizes for the typographical error in the listing of the rejected claims numbers.
	Regarding the rejection of claims under 35 USC 103 in view of Yague, Prakash, Bennett and Bhanot, Applicant's arguments have been fully considered but they are not persuasive.  In response to Applicant’s arguments that Yague is directed to siNA, which causes RNAi, which is an entirely different molecule than the claimed modified ASO, which mediates antisense inhibition by an RNase H mechanism, and nothing in the cited references would have provided the person of ordinary skill in the art with a reason to modify Yague’s method to replace its siNA with a single-stranded ASO.  Applicant asserts that question is not whether the references provide sufficient teachings to make gapmer ASOs, but rather what reason exists for replacing the siNA with the claimed ASOs.  Applicant also contends that there would not be predictable results in this case, citing a review article (Watts and Corey (Jan 2012), supplied as Exhibit A) as supporting evidence.  It is noted that Applicant indicates that Watts and Corey is “after the filing date of this application”; however, it appears that the earliest claimed priority date for this application is 03/30/2012, Watts and Corey is was published in the journal January 2012, but also appears to have been published online November 8, 2011.  As such, the reference appears to have been available prior to the effective filing date of this application.  Applicant cites the review article’s statement, “An ideal target sequence for an ASO is not necessarily ideal for an siRNA, and vice versa.”.
	In response to the assertion that the question is “what reason exists” for replacing siNA with ASO, it is noted that the review article provided by Applicant (Watts and Corey) also states, “In the case of single-stranded oligonucleotides, researchers observed wide distribution throughout the mouse CNS including deep-brain penetration [159]. In contrast, others found that siRNA infused into the monkey brain penetrated into brain tissue only up to about 12 mm from the site of infusion [159].” Therefore, one of ordinary skill in the art would have been aware of the information provided in the review article that single-stranded oligonucleotides distribute widely throughout the CNS, including deep-brain penetration, while siRNA do not distribute widely, only about 12mm from infusion site, providing sufficient reason to replace siNA with ASO in methods that involve therapeutic oligonucleotide treatment of neurological disorders such as HD.  Furthermore, looking to the [159] reference cited by Watts and Corey (Gagnon; IDrugs. 2010;13:219-223), it is noted that the cited reference (Gagnon) also teaches, with respect to ASO which use an RNase H cleavage mechanism to target Htt mRNA, “Unexpectedly, a reduction in Htt mRNA levels was sustained for up to 4 months after treatment was withdrawn, and partial phenotypic reversal was observed for at least 5 months.” (see Gagnon, page 222 under “Antisense oligonucleotides”).  Regarding siRNA-mediated inhibition of Htt, Gagnon teaches, “ALN-HTT was infused into rat striatum at varying concentrations for 7 days, followed by an analysis of Htt mRNA levels.  The siRNA inhibited Htt expression for 2 to 4 weeks with no observable toxicity.” (See Gagnon page 222 under “ALN-HTT”).   Thus, another motivation to substitute ASO for siRNA for treatment of neurodegenerative disease would be because the ASOs have been shown to have longer duration of effectiveness compared to siRNAs.  
	In response to the statement from Watts and Corey (“An ideal target sequence for an ASO is not necessarily ideal for an siRNA, and vice versa”), it is noted that this statement does not teach away from using substituting ASO for siRNAs, it only indicates that an “ideal target sequence” for one is not necessarily an “ideal target sequence” for the other.  Furthermore, a comparative analysis of the effectiveness of siRNA and RNase H-dependent ASO agents has been published (see Vickers et al. (Journ. Biol. Chem. (2003) 279(9); pages 7108-7118).  Vickers teaches,
“RNA interference can be considered as an antisense mechanism of action that utilizes a double-stranded RNase to promote hydrolysis of the target RNA. We have performed a comparative study of optimized antisense oligonucleotides designed to work by an RNA interference mechanism to oligonucleotides designed to work by an RNase H-dependent mechanism in human cells. The potency, maximal effectiveness, duration of action, and sequence specificity of optimized RNase H-dependent oligonucleotides and small interfering RNA (siRNA) oligonucleotide duplexes were evaluated and found to be comparable… To determine whether positions on target RNA identified as being susceptible for RNase H-mediated degradation would be coincident with siRNA target sites, we evaluated the effectiveness of siRNAs designed to bind the same position on the target mRNA as RNase H-dependent oligonucleotides. Examination of 80 siRNA oligonucleotide duplexes designed to bind to RNA from four distinct human genes revealed that, in general, activity correlated with the activity to RNase H-dependent oligonucleotides designed to the same site, although some exceptions were noted. The one major difference between the two strategies is that RNase H-dependent oligonucleotides were determined to be active when directed against targets in the pre-mRNA, whereas siRNAs were not. These results demonstrate that siRNA oligonucleotide- and RNase H-dependent antisense strategies are both valid strategies for evaluating function of genes in cell-based assays.” (See abstract, emphasis added).
	Therefore, although in some instances an ideal target site for siRNA may not be an ideal target site for ASO, it is more likely than not that an effective target site for siRNA would also be an effective target site for ASO and that there would have been a reasonable expectation that ASOs can be substituted for siRNAs at the same target site.

	Regarding new claims 237-237, Applicant contends that Bhanot teaches away from the claimed invention.
	In response it is noted that claims 237-238 are not included in the rejection to which Applicant refers,  It is also noted that claims 237-238 are included in a new rejection under  35 USC 103 for the reasons indicated herein.
	
	Therefore, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment, which adds new claims 237-238, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635